Citation Nr: 1750362	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a gum disorder.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for a skin disorder other than pseudofolliculitis barbae.

6.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).

7.  Entitlement to service connection for nerve damage, to include as secondary to a TMJ disability.

8.  Entitlement to a compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1994 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision on behalf of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2016 , the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded in September 2016.

The Board notes that the issue of entitlement to service connection for a right ear hearing loss was also remanded in September 2016, but that VA records show service connection was granted in a February 2017 rating decision.  The appeal as to this matter is considered to have been fully resolved.

Although a claim for dental service connection compensation must also be considered as a claim for dental treatment, there is no indication that the Veteran is seeking treatment for a specific dental disorder nor that any such disorder presently exists.  But see Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  No further action as to the dental treatment matter is required.

In correspondence received in August 2016 the Veteran expressed disagreement with a July 2016 rating decision denying service connection for temporomandibular joint dysfunction, and nerve damage, to include as secondary to a TMJ disability.  This matter was noted to have been shown by VA records to be under development; however, there is no indication of any subsequent action on these specific issues.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

The issues of entitlement to service connection for a skin disorder other than pseudofolliculitis barbae, and for TMJ and nerve damage are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A gum disorder, including as a result of dental trauma, for compensation purposes was not manifest during service; and, the preponderance of the evidence fails to establish any such present disorder related to service.

2.  A gastrointestinal disorder, to include gastritis and irritable bowel syndrome, was not manifest during service; and, the preponderance of the evidence fails to establish that a present disorder is etiologically related to service, to include being the result of gas, smoke, radiation, or chemical exposure.

3.  Sleep apnea was not manifest during service; and, the preponderance of the evidence fails to establish that a present disorder is etiologically related to service, to include being the result of head trauma or gas, smoke, radiation, or chemical exposure.

4.  An eye disability, to include conjunctivitis was not manifest during service; and, the preponderance of the evidence fails to establish that a present disorder is etiologically related to service, to include being the result of gas, smoke, radiation, or chemical exposure.

5.  The evidence demonstrates that the Veteran's service-connected pseudofolliculitis barbae is manifested no present manifestation of the disorder or chronic residuals.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gum disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).

2.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for a compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. § 4.118, Diagnostic Code 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service treatment records are incomplete and has requested that VA obtain copies of ship and captain's logs to verify his head and dental trauma and exposure to gas, smoke, radiation, or chemical aboard the USS STUMP.  It is acknowledged that VA has a heightened duty to assist the Veteran in developing the evidence that might support his claim when it is asserted that records are missing, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  VA is shown to have taken sufficient efforts to assist the Veteran in obtaining records to substantiate these claims. No diagnosis of a radiogenic disease has been obtained and there is no competent evidence relating a claimed, existing disorder to head trauma or gas, smoke, radiation, or chemical exposure.  In light of the medical evidence of record the Board finds there is no reasonable possibility that additional VA efforts could assist the Veteran in substantiating the claims addressed in this decision.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (The duty to assist is not a fishing expedition "to determine if there might be some unspecified information which could possibly support a claim."); See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

Neither the Veteran nor his representative has raised any other issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

During the course of this appeal, VA regulations pertinent to dental claims were revised two times.  It was noted that the effect of the action was taken to ensure that the rating schedule used current medical terminology and to provide detailed and updated criteria for evaluation of dental and oral conditions for disability rating purposes and to amend regulations regarding service connection of dental conditions for treatment purposes.  See 82 Fed. Reg. 36,080 (Aug. 3, 2017); 77 Fed. Reg. 4,469 (Jan. 30, 2012).  No substantive revisions, however, were made as to the specific matters at issue.  

VA law provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381 (effective before and after February 29, 2012).

For VA compensation purposes the loss of teeth due to the loss of substance of the body of the maxilla or mandible are disabilities but only if due to bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (effective before and after Sep. 10, 2017).  VA case law has noted that the loss of the alveolar process as a result of periodontal disease are not disabling for VA purposes.  See also Byrd v. Nicholson, 19 Vet. App. 388, 394 (2005) ("The Secretary has chosen to eliminate periodontal disease, among other common conditions such as 'carious teeth' and 'missing teeth' from diseases generally eligible for VA compensation and that decision as reflected in the rating schedule, . . . is not reviewable by this Court.").

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has a disability of the gums, a gastrointestinal disorder, sleep apnea, and an eye disability as a result of active service.   In statements provided in March 2012 and in video conference hearing testimony in April 2016 he explained, in essence, that he did not have gingivitis but rather that he felt he had a disorder of the gums that was a result of dental trauma sustained in a fall aboard ship.  With respect to his claim for a gastrointestinal disorder, he asserted that he developed a disability manifested by gastrointestinal symptoms after service but that his in-service exposure to gas, smoke, radiation, or chemical exposure are the cause.  In correspondence dated in March 2012 he reported he had experienced intermittent feelings of food coming back up and burning in the throat that started aboard ship in service.  He attributed his sleep apnea and an eye disability (to include conjunctivitis) to head trauma sustained in a fall and/or to gas, smoke, or chemical exposure.  He described having sustained injuries during training due to toxic gas exposure when he was denied timely access to a protective gas mask, that he sustained injuries aboard the USS STUMP due to smoke and chemical exposures during a fire aboard the ship, and that he was exposed to radiation aboard ship due to nuclear missile and sonar proximity.  

Service treatment records are negative for complaint, treatment, or diagnosis of a gastrointestinal disorder or sleep apnea.  The records are also negative for any indication of dental trauma.  A June 1994 report noted the Veteran stated his gums were sore after flossing.  A diagnosis of mild gingivitis was provided.  A July 1994 report noted he complained of a seven day history of fever, chills, sinus pressure, watery eyes, cough, sore throat, and nausea.  A diagnosis of viral upper respiratory infection was provided.  Records dated in August 1996 and March 1997 report noted a periodontal diagnosis of mild gingivitis.  In his April 1997 report of medical history the Veteran noted having had severe tooth or gum trouble, skin disease, and sea sickness.  He denied having or having ever had a head injury, frequent indigestion, stomach or intestinal trouble, or frequent trouble sleeping.  The examiner noted he had a tooth recession that was not considered disabling and scars from acne.  An April 1997 separation examination revealed normal clinical evaluations of the head, face, neck, and scalp; eyes; abdomen and viscera; and skin.  

Post-service VA treatment records show the Veteran reported a past medical history positive for complaints of gastritis.  The examiner recorded no gastrointestinal findings and noted a general physical examination was within normal limits.  An August 1997 report noted he presented with occasional eye irritation, especially around increased pollen.  It was the examiner's opinion that he was likely experiencing allergic conjunctivitis.  A March 1998 report noted a history of allergic conjunctivitis.  A March 1999 report noted he still complained his eyes were dry, itchy, and teared.  It was noted he had a history of bilateral allergic conjunctivitis and that his present work environment was causing ocular irritation.  He was advised to wear eye protection.  A May 2008 polysomnography report provided a diagnosis of moderately severe obstructive sleep apnea.  An October 2010 report noted diagnoses of far peripheral hemes and blurred vision, bilaterally, a history of allergic conjunctivitis, and bilateral dry eye syndrome (DES).  

VA examination in January 2017 noted a diagnosis of gastritis, but stated that there were no records of treatment for gastritis in service.  It was noted the Veteran related intermittent problems with gastritis manifest as epigastric heartburn and that he took medication for gastroesophageal reflux disease (GERD).  The examiner stated that the Veteran had no intestinal condition requiring continuous medication, had required no surgical treatment, had no signs or symptoms attributable to any non-surgical or non-infectious conditions, and had no episodes of bowel disturbance with abdominal distress, exacerbations, or attacks of the intestinal condition.  

A general medical examination included a diagnosis of obstructive sleep apnea.  The examiner provided medical opinions finding that it was less likely that that Veteran's gastrointestinal disorder and sleep apnea were incurred in or caused by an in-service injury, event, or disease.  It was noted, in essence, that there was a lack of evidence of continuity of care for a gastrointestinal disorder.  She stated she was unable to document any records of treatment in service or after service indicating continued care for gastrointestinal problems.  She also stated that there was no evidence of the onset of sleep apnea in the available record and that records show he was first provided a diagnosis of sleep apnea eleven to twelve years after his discharge from active service.  

A January 2017 VA eye examination included a diagnosis of bilateral dry eye and found there was no evidence to corroborate the Veteran's claim of service incurrence.  In a May 2017 addendum the examiner found the Veteran had no eye disability that had its onset in service and no eye problems related to active service, to include as a result of established exposure to specific gas, smoke, radiation, or radiation in service.  It was noted that there was no corroborating evidence in his service treatment records to support his claim and that he had no eye problems related to his military service.

A February 2017 VA dental examination found no evidence of a present gum disorder nor any indication of gum disease.  The examiner noted there was no pain to palpation or probing of the gums and that all teeth appeared to be in good repair.  Oral hygiene was excellent and the gums appeared to be healthy at that time.  It was noted that the Veteran report having fallen on his face aboard ship in August 1996, but that there were no records of in-service dental trauma.  The examiner noted that tooth #24 was missing and was noted to have been missing upon service enlistment.  There was a depression in the mandible where the tooth had been which was a normal progression of atrophy over time and was not caused by any type of gum disease and/or trauma.  It was further noted that dentition exhibited no apparent evidence of dental pathology and that he had no eligibility for VA dental benefits.

Based upon the evidence of record, the Board finds that a disability of the gums for VA compensation purposes, a gastrointestinal disorder, sleep apnea, and an eye disability were not manifest during active service and that the preponderance of the evidence fails to establish that any such disorders are etiologically related to service.  There is no competent evidence of a present disability of the gums, including as a residual of dental trauma, nor competent evidence of any symptoms or treatment attributable to chronic gastrointestinal, sleep apnea, or eye disorders for many years after the Veteran's discharge from active service.  The January 2017, February 2017, and May 2017 VA opinions are persuasive and based upon adequate rationale.  The examiner are shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the Veteran's personal assertion that he has a disability of the gums, a gastrointestinal disorder, sleep apnea, and an eye disability related to his active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The claimed disabilities at issue are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a disability of the gums for VA compensation purposes, a gastrointestinal disorder, sleep apnea, and an eye disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

VA regulations provide that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7813 (2016). 

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes(including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement (80 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement (50 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement (30 percent); with one characteristic of disfigurement (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).  

Associated notes with Diagnostic Code 7800 provide that:  
(1) The 8 characteristics of disfigurement, for purposes of evaluation are: Scar 5 or more inches (13 or more cm.) in length. Scar at least one-quarter inch (0.6 cm.) wide at widest part. Surface contour of scar elevated or depressed on palpation. Scar adherent to underlying tissue. Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq.cm.). Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).
(2) Rate tissue loss of the auricle under DC 6207(loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063(anatomical loss of one eye), as appropriate.
(3) Take into consideration unretouched color photographs when evaluating under these criteria.
(4) Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and combine the evaluation(s) with the evaluation assigned under this diagnostic code.
(5) The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  

Diagnostic Code 7801 provides that scars other than on the head, face, or neck, that are deep or cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 square centimeters) and a 20 percent rating for an area or areas exceeding 12 square inches (77 square centimeters).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

Associated notes with Diagnostic Code 7804 provide that:  
(1) an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  
(2)  if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  
(3) scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under Diagnostic Code 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

Diagnostic Code 7806 provides ratings for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period (60 percent); with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period (30 percent); with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period (10 percent); with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period (0 percent).  Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy.'"  Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. Jul. 14, 2017). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

In this case, the Veteran contends that his pseudofolliculitis barbae disability has increased in severity.  In statements and testimony in support of the claim he described his use of medications to treat the disorder. 

The pertinent evidence of record includes service treatment records showing the Veteran was treated for pseudofolliculitis barbae in March 1996.  An April 1997 separation examination revealed a normal clinical evaluation of the skin.  

VA skin examination in March 2012 provided a diagnosis of pseudofolliculitis barbae and a date of diagnosis in 1996.  It was noted there was no scarring due to the disorder and that the Veteran used a topical corticosteroid for another skin disorder, post-inflammatory hypopigmentation.  The examiner found that pseudofolliculitis barbae to the face, chin, and neck had resolved as a result of treatment and were not manifest upon present examination.  

VA skin examination in January 2017 included a diagnosis of pseudofolliculitis barbae.  It was noted the Veteran reported having had a problem with shaving rash to the back of the neck after having a barber shave the back of his head.  He also stated that he would be bumps to the anterior neck if he shaved too closely.  It was noted that this was no longer a problem.  There were no systemic manifestations due to any skin disease and no treatment with oral or topical medications with in the past 12-month period.  A physical examination revealed no visible skin conditions.  In her medical opinion the examiner noted the Veteran did not pseudofolliculitis barbae on present examination, but that it was a common problem to persons with darker skin and that most individuals resolve the problem by growing a beard or shaving with clippers.  It was noted that the Veteran had taken care of his problem similarly and had no more ingrown hairs.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected pseudofolliculitis barbae is manifested by no present manifestation of the disorder or chronic residuals.  The March 2012 and January 2017 VA examination findings are persuasive and consistent with the medical evidence of record.  A compensable rating is not warranted.

The Board acknowledges that the Veteran is competent to report observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the service-connected disability has been provided by VA medical professionals who examined him.  These medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the claim for a compensable rating must be denied.

The preponderance of the evidence in this case is against the claim for an increased schedular ratings.  The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a gum disorder is denied.

Entitlement to service connection for a gastrointestinal disorder, to include gastritis and irritable bowel syndrome and/or as a result of gas, smoke, radiation, or chemical exposure, is denied.

Entitlement to service connection for sleep apnea, to include as a result of head trauma and/or gas, smoke, or chemical exposure, is denied.

Entitlement to service connection for an eye disability, to include conjunctivitis and/or as a result of gas, smoke, radiation, or chemical exposure, is denied.

Entitlement to a compensable rating for pseudofolliculitis barbae is denied.


REMAND

Additional action is required for the service connection claim for a skin disorder other than pseudofolliculitis barbae, to include vitiligo and post-inflammatory hypopigmentation.  Although this matter was remanded by the Board in September 2016, the January 2017 VA examiner did adequately address the remand directive.  The Board also notes that a March 2012 VA examiner found the Veteran had keloids and post-inflammatory hypopigmentation, but did not address the service treatment reports noting acne keloidalis nuchae nor the April 1994 enlistment examination noting small hypopigmented spots to the forehead and left shoulder.  A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to this matter is required prior to appellate review.


As noted in the Introduction section above, the Veteran submitted a timely notice of disagreement with respect to a July 2016 rating decision.  This matter must be remanded for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to service connection for temporomandibular joint dysfunction, and nerve damage, to include as secondary to a TMJ disability.  The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Appropriate VA efforts must be taken to obtain any additional service treatment and personnel records.  

3.  Request that the examiner provide a clarifying opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has, presently or at any time during the appeal, a chronic skin disorder other than pseudofolliculitis barbae, to include vitiligo and post-inflammatory hypopigmentation, that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of exposure to gas, smoke, radiation, or chemicals in service, 
c. if it found that a disorder manifested by hypopigmented spots to the forehead and left shoulder existed prior to active, whether the disorder was aggravated beyond its normal progression during active service,
d. if a disorder manifested by hypopigmented spots to the forehead and left shoulder was caused by a service connected disability, e.g., pseudofolliculitis barbae, or
e. d.	if a disorder manifested by hypopigmented spots to the forehead and left shoulder was aggravated by a service connected disability, e.g., pseudofolliculitis barbae.

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


